     Case 5:18-cv-00963-PA-KK  Document
                            UNITED      79 DISTRICT
                                   STATES  Filed 09/24/19
                                                     COURTPage 1 of 7Priority
                                                                        Page ID #:497
                                                                                 Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only



CASE NO.: CV 18-00963-SJO-KK                            DATE: September 24, 2019
TITLE:        Samuel Love v. Manuel Ira Blanco, Jr. et al.

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                     Not Present
Courtroom Clerk                                      Court Reporter

COUNSEL PRESENT FOR PLAINTIFF:                       COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                          Not Present

========================================================================
PROCEEDINGS (in chambers): ORDER DENYING DEFENDANT BLANCO'S MOTION TO
DISMISS [Docket No. 73]

This matter comes before the Court on Defendant Manuel Ira Blanco's ("Defendant") Motion to
Dismiss (ECF No. 73), filed on August 26, 2019. Plaintiff Samuel Love ("Plaintiff") filed an
Opposition to the Motion (ECF. No. 75) on August 30, 2019. Defendant filed a Reply brief on
September 10, 2019 (ECF No. 77.) The Court found this matter suitable for disposition without
oral argument and vacated the hearing set for September 23, 2019. See Fed. R. Civ. P. 78(b).
For the reasons stated below, the Court DENIES the Motion.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.    Central Allegations in the Complaint

Plaintiff commenced the instant litigation on May 5, 2018, filing a complaint alleging the
Defendants violated the Americans with Disabilities Act (the "ADA") and the Unruh Civil Rights Act.
(See generally Compl. (the "Complaint"), ECF No. 1.) The Complaint alleges as follows.

Plaintiff is a California resident with physical disabilities. (Compl. ¶ 1) Defendant Blanco owns real
property located at 24369 Sunnymead Blvd., Moreno Valley, CA (the "Property"). (Compl. ¶¶ 2-3.)
Defendant Blanco is a pro se litigant. (See Mot. at 1.) Defendant Higareda operates a beauty
salon on the Property (the "Salon"). (Compl. ¶¶ 4-5.)

The Complaint states that Plaintiff, a paraplegic who uses a wheelchair, visited the Salon in
February 2018 for a haircut. (Compl. ¶¶ 1, 10.) Plaintiff alleges that Defendants did not mark or
reserve parking spots for disabled persons. (Compl. ¶ 13.) Plaintiff also alleges that the Salon's
transaction counter was over 36 inches high, making it inaccessible for Plaintiff and others in
wheelchairs. (Compl. ¶ 22.) Plaintiff claims the aforementioned violations caused him "difficulty,
discomfort or embarrassment." (Compl. ¶ 42).



                                            Page 1 of    7
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      79 DISTRICT
                                 STATES  Filed 09/24/19
                                                   COURTPage 2 of 7 Page ID #:498
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963-SJO-KK                             DATE: September 24, 2019
Plaintiff's first cause of action is for Defendants' alleged violation of the ADA. Plaintiff alleges that
the Salon fails to maintain at least one van accessible parking spot, as required by the ADA.
Plaintiff further alleges that the Salon's transaction counter is inaccessible for patrons in
wheelchairs because it is 42 inches high. (Compl. ¶ 21.)

Plaintiff's second cause of action is for Defendants' alleged violation of the Unruh Civil Rights Act.
(Compl. ¶ 41.) The Unruh Civil Rights Act provides that a violation of the ADA is a violation of the
Unruh Act and enables the Plaintiff to recover monetary damages. (Compl. ¶¶ 1, 2 (page 8).)

Plaintiff requests the following relief:

       (1)     Injunctive relief, compelling Defendants to comply with the ADA and the Unruh Civil
               Rights Act;
       (2)     Damages under the Unruh Civil Rights Act which provides for actual damages and
               a statutory minimum of $4,000;
       (3)     Reasonable attorney fees, litigation expenses and costs of suit, pursuant to 42
               U.S.C. § 12205; and Cal. Civ. Code § 52.

(See Compl. ¶¶ 1, 2 (page 8).)

       B.      Procedural History

After the Complaint was filed, Defendant attempted to file a Motion to Dismiss for Lack of Subject
Matter Jurisdiction and a Motion for an Order to Declare Plaintiff a Vexatious Litigant. However,
both motions were rejected because Defendant failed to serve them on opposing counsel prior to
filing. (See Notice of Discrepancy and Order, ECF No. 13; Fed. R. Civ. P. 5.).

On July 30, 2018, after Defendant failed to plead or otherwise respond to the Complaint, Plaintiff
filed a Request for Clerk to Enter Default Against Defendant. (See generally Req. for Entry of
Default Against Def. Blanco No. 1, ECF No. 12.) On August 1, 2018, the Clerk entered the default
against Defendant. (See generally Default by Clerk No. 1, ECF No. 14.)

Defendant subsequently filed an Ex Parte Application to Set Aside Default, which the Court
granted. (See Appl. No. 1, ECF No. 32.; Minutes re. Ord. Granting Appl. No. 1, ECF No. 43.)

On April 1, 2019, Defendant failed to appear at the mandatory scheduling conference in this matter
(the "Conference"). (Min. of Mandatory Scheduling Conf., ECF No. 56.) Plaintiff filed a Request
for Clerk to Enter Default Against Defendant that same day. (See generally Mot. for Default No.
2, ECF No. 55.) The Clerk entered the default on April 2, 2019. (ECF No. 58.)

On May 15, 2019, Defendant filed an Ex Parte Application to Set Aside Default, which the Court
granted on June 17, 2019. (See Appl. No. 2, ECF No. 59.; Minutes re. Ord. Granting Appl. No.
2, ECF No. 64.)


                                             Page 2 of    7
      Case 5:18-cv-00963-PA-KK  Document
                             UNITED      79 DISTRICT
                                    STATES  Filed 09/24/19
                                                      COURTPage 3 of 7 Page ID #:499
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963-SJO-KK                            DATE: September 24, 2019
On July 2, 2019, Defendant filed two motions: Motion to Dismiss and a Motion to Declare Plaintiff
a Vexatious Litigant. (See generally Mot. to Dismiss, ECF No. 66; see also Mot. for Order to
Declare PI. a Vexatious Litigant, ECF No. 65.) Defendant’s Motion to Dismiss was based on
Defendant’s argument that Plaintiff lacked standing. In a thorough analysis addressing the
standing and vexatious litigant issues, the Court denied Defendant’s motion to dismiss on August
8, 2019. (See Ord. Denying Blanco’s Mot. To Dismiss, ECF No. 70.)

On August 26, 2019, Defendant filed the instant Motion to Dismiss Pursuant to Federal Rule
12(b)(1). Plaintiff opposed the Motion on August 30, 2019, and Defendant filed a reply brief on
September 10, 2019.

II.      DISCUSSION

Defendant’s Motion is styled as a motion for dismiss for lack of subject matter jurisdiction under
Federal Rule of Civil Procedure 12(b)(1). (See Mot. at 1.) Defendant argues that Plaintiff does
not have standing to raise the claims asserted in the Complaint. (See generally Mot.) But the
Court previously analyzed Defendant’s standing arguments and explained that Plaintiff’s
allegations, when accepted as true, satisfy the Article III standing requirements. (See Ord.
Denying Blanco’s Mot. To Dismiss at 4.) To the extent Defendant is requesting the Court duplicate
its earlier analysis on Plaintiff’s standing, the Court declines to do so.

Nonetheless, other arguments in Defendant’s Motion suggest Defendant is moving to dismiss
Plaintiff’s case for failure to state a claim. (See Mot. at 5 (“Plaintiff can prove no set of facts in
support of his claim which would entitle him to relief.”) Therefore, the Court will analyze
Defendant’s motion under the rubric of a motion to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6).

Defendant’s non-standing arguments can be categorized as follows. Defendant argues that
Plaintiff has failed to plead the elements necessary to establish an ADA claim. (See Mot. at 5-6.)
More specifically, Defendant claims that Plaintiff cannot prove his allegation that the parking lot
lacks a space designated for disabled patrons, because Plaintiff allegedly admits that he saw a
blue wheel stop in front of one parking space. (See Mot. at 3-4.) Further, Defendant argues that
Plaintiff did not suffer discrimination, because Defendant’s architectural barriers have always been
compliant with the relevant requirements. (See Mot. at 7.)

In sum, the Court denies Defendant’s Motion because Plaintiff has adequately pleaded his
discrimination claims. While Defendant asserts that Plaintiff’s claims are false, Defendant’s
argument ignores that the Court must accept Plaintiff’s allegations as true at this stage in the
litigation.

         A.    Legal Standards

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) "tests the legal
sufficiency of the claims asserted in the complaint." Ileto v. Glock, Inc., 349 F.3d 1191, 1199-2000

                                            Page 3 of    7
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      79 DISTRICT
                                 STATES  Filed 09/24/19
                                                   COURTPage 4 of 7 Page ID #:500
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963-SJO-KK                              DATE: September 24, 2019
(9th Cir. 2003). In evaluating a motion to dismiss, a court accepts the plaintiff's factual allegations
in the complaint as true and construes them in the light most favorable to the plaintiff. Shwarz v.
United States, 234 F.3d 428, 435 (9th Cir. 2000). "Dismissal can be based on the lack of a
cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal theory."
Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988).

Rule 12(b)(6) must be read in conjunction with Rule 8(a), which requires "a short and plain
statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2); see
Ileto, 349 F.3d at 1200. "While legal conclusions can provide the framework of a complaint, they
must be supported by factual allegations." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). To plead
sufficiently, Plaintiff must proffer "enough facts to state a claim to relief that is plausible on its
face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility requires "more than a
sheer possibility that the defendant has acted unlawfully," instead, a claim must contain "factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Iqbal, 556 U.S. at 678. "Where a complaint pleads facts that are merely
consistent with a defendant's liability, it stops short of the line between possibility and plausibility
of entitlement to relief." Id. (internal quotation marks omitted).

       B.      Americans with Disabilities Act of 1990

The ADA prohibits discrimination based on disability in the full and equal enjoyment of goods,
services, facilities, privileges, and accommodations offered by any person who owns, operates,
or leases a place of public accommodation. 42 U.S.C. § 12182(a). In order to prevail on a Title III
discrimination claim, Plaintiff must prove: (1) he is “disabled” as defined by the ADA; (2) the
Defendant is a private entity that owns, leases, or operates a place of public accommodation; and
(3) the Plaintiff was denied public accommodations by the Defendant because of his disability.
See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998 (C.D. Cal. 2014) (quoting Molski v. M.J. Cable,
Inc., 481 F.3d 724, 730 (9th Cir. 2007)).

Here, Plaintiff has sufficiently alleged the first two elements of his Title III disability discrimination
claim. Plaintiff alleges he is a paraplegic who uses a wheelchair for mobility. (Compl. ¶ 1.) This
satisfies the definition of disability in 42 U.S.C. § 12102, which states that an individual is disabled
if he or she has a physical impairment that limits major life activities such as walking and standing.
See 42 U.S.C. § 12102(1)-(2). Second, Plaintiff adequately alleges that Defendant is a private
entity that owns the real property where the Salon operates. (Compl. ¶¶ 2-5.) Because “beauty
shop” is expressly defined as a public accommodation under 42 U.S.C.A. § 12181(7)(F), Plaintiff
has satisfied the second element of his disability discrimination claim.

A plaintiff can prove the third element, discrimination, by demonstrating that the defendant failed
to remove an architectural barrier. Molski, 481 F.3d at 730. To prevail on an ADA claim of
discrimination on account of an architectural barrier, Plaintiff must show: (1) the existing facility
at the defendant’s place of business presents an architectural barrier prohibited under the ADA,
and (2) the removal of the barrier is readily achievable. Vogel, 992 F. Supp.2d at 1008.


                                              Page 4 of    7
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      79 DISTRICT
                                 STATES  Filed 09/24/19
                                                   COURTPage 5 of 7 Page ID #:501
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963-SJO-KK                            DATE: September 24, 2019
              1.     Alleged Physical Barriers

Plaintiff alleges two barriers at Defendant’s property: (1) the parking lot lacks a parking spot that
is marked and reserved for persons with disabilities, (see Compl. ¶¶ 13-14), and (2) the Salon’s
transaction counter is 42 inches high, which surpasses the 36-inch maximum, (see Compl. ¶ 21).
Plaintiff’s allegations, if true, establish physical barriers that violate the relevant standards.

Whether something is a physical barrier is determined by reference to the American with
Disabilities Act Accessability Guidelines (“ADAAG”). Chapman v. Pier I imports (U.S.) Inc., 631
F.3d 939, 945 (9th Cir. 2011).1 Under both the 1991 and 2010 ADAAG Standards, businesses
that provide parking must provide accessible parking spaces that are clearly identified. See 28
C.F.R. § 36, App. A, 4.6.4 (1991) (“Accessible parking spaces shall be designated as reserved
by a sign showing the symbol of accessibility . . . . Such signs shall be located so they cannot be
obscured by a vehicle parked in the space.”); 36 C.F.R. § 1191, App. D, 502.6 (2010) (“Parking
space identification signs shall include the International Symbol of Accessibility . . . . Signs shall
be 60 inches (1525 mm) minimum above the finish floor or ground surface measured to the bottom
of the sign.”).

Additionally, under both the 1991 and 2010 ADAAG standards, a retail store’s sales counter must
be a maximum of 36 inches high where the approach to the sales counter is a parallel approach.
See 28 C.F.R. § 36, App. A, 7.2 (1991) (stating retail stores must have a sales counter that is “a
maximum height of 36 in (915 mm) above the finish floor”); 36 C.F.R. § 1191, App. D, 904.4 &
904.4.1 (2010) (“A portion of the counter surface that is 36 inches (915 mm) long minimum and
36 inches (915 mm) high maximum above the finish floor shall be provided.”).

Plaintiff’s allegations that Defendant’s parking lot lacks an identified parking spot and the
transaction counter is 42 inches sufficiently allege violations of the 1991 and 2010 ADAAG
standards. The Court, as it must, accepts these allegations as true and finds that Plaintiff has
adequately alleged physical barriers that violate the ADA.

              2.     Removal of Physical Barriers

The final question in the Court’s analysis is whether Plaintiff has adequately alleged that removing
the barriers is readily achievable. Vogel, 992 F. Supp.2d at 1008. “Readily achievable” means
the barrier can be removed easily and without much difficulty or expense. See Molski v. M.J.
Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)(quoting 42 U.S.C. § 12181(9)). In conducting this
analysis, courts consider four factors listed in 42 U.S.C. § 12181(9):



   1
     The date of a facility’s construction determines whether that facility is governed by the
   1991 or 2010 ADAAG Standards. See 28 C.F.R. § 36.406. Because Plaintiff’s Complaint
   does not allege when Defendant created the parking structure, the Court will apply both the
   1991 and 2010 ADAAG Standards for safe measure.
                                            Page 5 of    7
   Case 5:18-cv-00963-PA-KK  Document
                          UNITED      79 DISTRICT
                                 STATES  Filed 09/24/19
                                                   COURTPage 6 of 7 Page ID #:502
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963-SJO-KK                               DATE: September 24, 2019
       "(A) the nature and cost of the action needed . . .; (B) the overall financial resources
       of the facility or facilities involved in the action . . .; (C) the overall financial resources
       of the covered entity . . .; (D) the type of operation or operations of the covered
       entity . . . ."

Regarding the parking spot, federal regulations list examples of readily achievable barrier
removals that explicitly include “[c]reating designated accessible parking spaces.” 28 C.F.R.
36.304(b)(18). Plaintiff provides further support that removing this barrier is readily achievable:
Plaintiff alleges that “there are numerous paint/stripe companies that will come and stripe a
parking stall and access aisle and install proper signage.” (Compl. ¶ 26.) Plaintiff also claims that
contractors will bring the spot into compliance for as little as $300. (Compl. ¶ 26.)

The height of the sales counter can also be easily remedied. Plaintiff asserts that modifying
transaction counters “is a simple construction task, well within the capabilities of any general
contractor.” (Compl. ¶ 27.) Plaintiff alleges that the project can be completed for a modest price.
(Compl. ¶ 27.)

Therefore, Plaintiff establishes the final element of his ADA claim by sufficiently alleging that
removal of the architectural barriers is readily achievable.

       C.     Defendant’s Additional Arguments

As mentioned above, Defendant claims that Plaintiff cannot prove his allegation that the parking
lot lacks a space designated for disabled patrons, because Plaintiff allegedly admits that he saw
a blue wheel stop in front of one parking space. (See Mot. at 3-4.) Further, Defendant also
argues that Plaintiff did not suffer discrimination, because Defendant’s architectural barriers have
always complied with the relevant requirements. (See Mot. at 7.)

Defendant, a pro se litigant, is without the guidance of counsel to navigate these proceedings,
which may be why Defendant misunderstands the nature of a motion to dismiss. At this stage of
the proceedings, “a court must construe the complaint in the light most favorable to the plaintiff
and must accept all well-pleaded factual allegations as true.” Shwarz, 234 F.3d at 435.
Defendant’s additional arguments contradict this principle by asking the Court to assume Plaintiff’s
complaint is incorrect, and, in fact, the parking lot contains a disabled access spot, and the sales
counter complies with the relevant standards. The Court cannot do so at this stage.

Defendant is reminded that he may visit the Federal Pro Se Clinic2 which offers guidance to
individuals who are representing themselves in federal actions. The Clinic is located at:

       The Edward R. Roybal Federal Building and U.S. Courthouse


   2
      For more information regarding the Federal Pro Se Clinic, Public Counsel may be
   reached at (213) 385-2977, Ext. 270.
                                               Page 6 of    7
       Case 5:18-cv-00963-PA-KK  Document
                              UNITED      79 DISTRICT
                                     STATES  Filed 09/24/19
                                                       COURTPage 7 of 7 Page ID #:503
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



CASE NO.: CV 18-00963-SJO-KK                           DATE: September 24, 2019
          255 East Temple Street, Suite 170 (Terrace Level)
          Los Angeles, CA 90012

          Open Mondays, Wednesdays, and Fridays (by appointment only)
          9:30 am - 12:00 p.m. and 2:00 p.m. - 4:00 p.m.

III.      RULING

For the foregoing reasons, the Court DENIES Defendant's Motion to Dismiss.

Plaintiff is admonished that the Court shall not consider any redundant motions, applications, or
notices and may strike any redundant pleadings on its own initiative.

IT IS SO ORDERED.




                                           Page 7 of    7
